Citation Nr: 1415450	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  14-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by no worse than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected bilateral hearing loss is manifested by no worse than Level III hearing acuity in his right ear and Level II hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2012 and June 2012.

The notice requirements pertinent to the issues on appeal have been met, and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claims.  The Board finds that there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

B.  Increased Rating - Pertinent Laws And Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

1.  PTSD

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

Diagnostic Code 9411 governs ratings for PTSD.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The criteria for a 70 percent rating require not only the presence of certain symptoms, but also mandate that those symptoms have caused occupational and social impairment in most of the referenced areas and that the regulation requires an ultimate factual conclusion as to the level of impairment in most areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In this case, the Veteran submitted his initial claim for service connection for PTSD in August 2008.  VA examination in October 2008 included a diagnosis of PTSD and provided a GAF score of 65.  The examiner noted that the Veteran was oriented to all spheres and his mood was appropriate.  It was noted that he had nightmares, but that it was unclear if he had actual hallucinations or flashbacks associated with his nightmares.  He reported he was not able to sleep well.  He denied having problems with noises or crowds.  The examiner noted suicidal ideation without plans or serious intent.  A November 2008 rating decision established service connection for PTSD and assigned a 50 percent rating effective from August 25, 2008.  

VA examination in August 2010 included a diagnosis of PTSD and provided a GAF score of 65.  The examiner noted that the Veteran was causally, cleanly, and appropriately dressed.  His behavior was cooperative and psychomotor activity was unremarkable.  Speech rate and tone were unremarkable, and speech volume was soft.  He appeared to have some type of cognitive problem and was a poor historian despite efforts to comply with the examiner.  His mood was euthymic and his affect was congruent and appropriate.  His thought process was mildly confused.  Thought content was notable for some mildly paranoid themes.  There was no evidence of delusions or hallucinations.  He denied suicidal or homicidal ideation, plan, or intent.  No inappropriate behavior was displayed during the evaluation.  The examiner found no real change from the 2008 examination and determined that the Veteran's signs and symptoms of PTSD were transcient or mild with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  His PTSD alone did not appear to be severe enough to prohibit him from attaining and sustaining gainful employment.  Nonservice-connected factors, such as age and health, appeared to be more salient in his unemployment.  

VA treatment records show that the Veteran received medication for his PTSD and that he attended group therapy.  A November 9, 2010, group counseling note reported he complained of worsening depression and a sense of hopelessness with some fleeting suicidal ideation.  

An August 2012 rating action awarded a 70 percent evaluation for this disability, effective from November 9, 2010.  

VA examination in July 2012 included a diagnosis of PTSD and provided a GAF score of 65.  The examiner found the disability was best summarized as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was noted the Veteran reported feeling down, sad, or blue every day with a low level of interest in things most days.  He stated his energy level was moderate most days.  He got three to four hours of sleep per night on average and did not feel rested upon awakening.  He denied having any significant problems with memory.  He reported mild problems with attention and concentration.  He stated that he experienced suicidal ideation, but had no plan or intent to follow through.  He denied homicidal ideation.  He denied having hallucinations or panic attacks.  He was independent with activities of daily living and had no major problems with hygiene or self-care.  The examiner found the Veteran's symptoms of PTSD included depressed mood, anxiety, chronic sleep impairment, and suicidal ideation, and that the disability appeared to have a mild impact on social and occupational functioning as reflected by his GAF score of 65.  It was noted he experienced symptoms that were subjectively distressing for him, but that he was managing his symptoms in a way that limited their impact on social and occupational functioning. 

Based upon the evidence of record, the Board finds that the Veteran's service-connected PTSD is manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the July 2012 VA examination findings are persuasive that the Veteran's PTSD is manifested by disturbances of motivation and mood, chronic sleep impairment, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships, without total occupational and social functioning impairment.  The examiner noted that there were no major problems with hygiene or self-care.  There was no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

Therefore, the Board finds that a schedular rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against the assignment of any higher rating and the claim for increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's service-connected PTSD is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The persuasive evidence in this case is not indicative of a marked interference with employment as a result of the service-connected disability.  In fact, the assigned GAF scores in the range of 61 to 70 indicate mild symptoms and generally indicate that the individual is functioning pretty well.  VA medical opinions found that he was managing his PTSD symptoms well which limited their impact on his social and occupational functioning.  There is no evidence of other related factors such as frequent periods of hospitalization due to this service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

2.  Bilateral Hearing Loss

VA regulations provide a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2013).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination
% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2013).

In this case, the Veteran contends that his hearing loss disability was more severe than indicated by his noncompensable rating.  In statements in support of his claim he described having difficulty hearing.  Service connection was established in a May 2007 rating decision.  A January 2010 Board decision denied entitlement to a compensable rating.

On VA authorized audiological evaluation in July 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
65
65
60
LEFT
45
50
60
65
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  The diagnosis was moderate to moderately-severe right ear sensorineural hearing loss and mild to moderately-severe left ear sensorineural hearing loss.  The examiner stated that the Veteran's hearing loss and tinnitus alone should not be a barrier to his obtaining employment.  It was further noted that many individuals with the Veteran's degree of hearing loss, or worse, functioned well in many occupational settings.

On VA authorized audiological evaluation in July 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
70
65
59
LEFT
45
55
65
60
56

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  It was noted the Veteran's hearing loss had an impact on the ordinary conditions of daily life, including the ability to work, and that he reported difficulty hearing in all situations, especially with background noise.  Based upon the evidence of record, the Board finds that these audiological evaluations demonstrates the Veteran's service-connected bilateral hearing loss is manifested by no more than level III hearing acuity in the right ear and level II hearing acuity in the left ear.  Such designations equate to a noncompensable (0 percent) evaluation.  

Moreover, exceptional hearing patterns have not been shown.  38 C.F.R. § 4.86.  Also, the audiometric testing of record is shown to have adequately evaluated his hearing ability consistent with VA regulations.  VA examiners have acknowledged that the Veteran reported having had difficulty understanding speech, but the July 2010 examiner found that his hearing disability should not be a barrier to his obtaining employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Therefore, entitlement to a compensable rating is not warranted.  

The Board finds the July 2010 examiner's opinion is persuasive that the hearing loss disability has not resulted in a marked interference with employment.  There is no evidence of other related factors such as frequent periods of hospitalization due to this service-connected disability.  Therefore, a referral for extraschedular consideration is not warranted

C.  Additional Consideration

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It was further noted that bifurcation of rating theory issues are administrative matters within VA jurisdiction.  The Board finds that entitlement to a TDIU issue in this case is appropriately addressed as a part of the increased rating issues on appeal.  

Here, review of the record reveals that service connection has been established for PTSD (70 percent), tinnitus (10 percent), and bilateral hearing loss (0 percent).  The Veteran's combined service-connected disability rating is 70 percent.  

Significantly, the September and October 2010 rating actions denied entitlement to a TDIU, and the Veteran did not appeal those decisions.  Significantly, the August 2010 examiner found the Veteran's problems with employment appeared to be related more to nonservice-connected factors, such as age and health, than PTSD.  Moreover, according to evidence received since those decisions, the July 2012 examiner found that the Veteran was managing his symptoms such that their impact on his social and occupational functioning was limited.  These findings are persuasive as to this matter.  Therefore, any further consideration of a TDIU rating is not warranted.  


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


